GREEN, Judge.
M.D.L. appeals from an order adjudicating him delinquent and placing him on community control for an indefinite period of time. We affirm without comment appellant’s adjudication of delinquency. However, the order placing M.D.L. on community control could not be for a period greater than sixty days, the maximum comparable adult sanction. See §§ 772.082, 562.111, Fla.Stat. (2000); T.J. v. State, 743 So.2d 1158 (Fla. 2d DCA 1999); AC. v. State, 688 So.2d 1004 (Fla. 2d DCA 1997).
Affirmed in part; reversed in part.
THREADGILL, A.C.J., and STRINGER, J„ Concur.